Citation Nr: 9904820	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 8, 1996, 
for the award of a 20 percent disability rating for residuals 
of a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1982 to January 
1985, from January 1987 to January 1990, and from February 
1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a September 1996 rating decision, the RO granted 
service connection for residuals of a low back disability and 
assigned a 10 percent disability rating, effective from 
January 11, 1990.  

3.  In December 1996, the RO assigned a 20 percent disability 
rating effective September 30, 1996.  The veteran appealed 
the assigned effective date.  

4.  In August 1997, the RO established an effective date of 
August 8, 1996, for the 20 percent disability rating.   

5.  There is no medical evidence dated prior to August 8, 
1996, that demonstrates entitlement to a 20 percent 
disability evaluation for residuals of a low back injury.   



CONCLUSION OF LAW

The criteria for an effective date earlier than August 8, 
1996, for the award of a 20 percent disability rating for 
residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 5017, 5110; 38 C.F.R. §§ 3.102, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.


Brief Procedural History

The veteran filed his original disability claim in March 
1990.  The RO encountered substantial difficulty in obtaining 
his complete service medical records.  In a March 1992 rating 
decision, the RO denied service connection for residuals of a 
low back injury, indicating that the evidence of record did 
not reveal any in-service injury.  

In August 1996, the veteran reopened his claim by submitting 
copies of additional service medical records.  In a September 
1996 rating decision, the RO established service connection 
for residuals of a low back injury and assigned a 10 percent 
disability rating.  Because the previous denial was based on 
incomplete service medical records, the RO established an 
effective date of January 11, 1990, the date after the 
veteran's separation from service.    

In a December 1996 rating decision, the RO awarded a 20 
percent rating for the residuals of the low back injury and 
assigned an effective date of September 30, 1996.  The 
effective date was amended to August 8, 1996, in a 
supplemental statement of the case.   


Factual Background

The veteran's first period of active duty was from January 
1982 to January 1985.  His service medical records show that 
he fell into an armored personnel carrier in September 1984, 
sustaining abrasions to the left lower back.  

A VA outpatient record dated in March 1985 showed complaints 
of intermittent low back pain since September 1984.  

The veteran served another period of active duty from January 
1987 to January 1990.  In March 1988, he presented for 
treatment of recurring back pain, explaining that he was in 
an accident in 1984.  The veteran was again treated for low 
back pain in June 1989.  

The veteran filed his original disability claim in March 
1990.  In June 1990, he underwent VA general medical and 
orthopedic examinations.  He reported that he injured his 
back in 1984.  After the injury, he had aching, pain, and 
tenderness, with some occasional right leg pain and a few 
paresthesias.  The problems were episodic.  Flare-ups caused 
a lot of pain and stiffness, particularly on the right.  
Weather changes and lifting bothered his back.  The veteran 
had not had surgery and did not wear a brace.  He took 
Motrin.  Examination of the back was negative for increased 
kyphosis, scoliosis, tenderness, or sciatic notch tenderness.  
There was full range of motion.  Straight leg raising was 
negative.  The diagnosis was lumbosacral strain.  

The veteran was activated for duty from February to June 
1991.  In December 1990, he underwent a physical examination 
for duty.  The report of the examination showed good range of 
motion of the spine, radicular pain, negative straight leg 
raising test, and no sensory or motor deficits.  On the 
report of medical history, the veteran indicated that he 
continued to have low back pain after the initial injury in 
1983. 

Service medical records dated in February 1991 show that the 
veteran complained of back pain radiating into the legs.  He 
reported having a history of back problems.  It was noted 
that the veteran was able to twist his torso in the chair and 
bend over without problem.  The veteran had been bowling the 
night before.  He stated that lifting the ball was painful.  
Examination was negative for spasm.  The veteran was referred 
to a physician's assistant.  Physical examination was 
completely normal.  The assessment was contusions.  Treatment 
included ice to the area, Motrin, and Robaxin.  The veteran 
returned about one week later.  He had received some relief 
from the medication.  On examination, there was decreased 
range of motion with pain in the left thoracic area on 
flexion and extension.  Straight leg raising was negative.  
Strength and reflexes were normal.  Sensory and motor 
functions were normal.  There was no ecchymosis, effusion, or 
deformity.  The veteran's gait was slow and his stance was 
guarded.  The assessment was mechanical back pain, 
noncompliance.  

In June 1991, the veteran returned with low back pain.  He 
reported injuring the left side of his back while boating.  
He was seen in the emergency room and told it was bruised.  
Examination was normal in all respects.  The assessment was 
contusion to the left lumbar area.      

VA outpatient medical records dated in August 1996 reveal 
that the veteran complained of intermittent back pain for 13 
years.  He also complained of paresthesias in both lower 
extremities.  Examination was significant for definite 
palpable spasm of the left paralumbar muscles increasing with 
rotation to the right.  The assessment was chronic back pain 
with spasm.  X-rays of the lumbosacral spine taken the next 
day showed spondylosis of L5.  The lumbosacral spine was 
otherwise normal.  

Following the initial denial, the RO awarded service 
connection for residuals of a low back injury in a September 
1996 rating decision.  It assigned a 10 percent disability 
rating effective from January 11, 1990.  

In December 1996, the veteran submitted a statement which the 
RO accepted as a claim for an increased rating.  That same 
month, the RO awarded a 20 percent disability rating for 
residuals of a low back injury effective September 30, 1996.  

The RO received a statement from the veteran in January 1997 
in which he disagreed with the effective date of the 
increased award.  

In May 1997, the veteran testified at a personal hearing.  He 
wanted the 20 percent rating to be effective from January 
1990.  He stated that he originally filed a disability claim 
in 1990 after his separation.  The veteran had two or three 
flare-ups while he was reactivated for duty in Desert Storm.  

In an August 1997 action, the RO assigned an effective date 
of August 8, 1996, for the 20 percent disability rating for 
the residuals of the low back injury.  


Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that the RO interpreted the veteran's 
December 1996 statement as a claim for an increased rating.  
However, upon review of that statement, the Board finds it 
sufficient to constitute a notice of disagreement with the 
September 1996 rating action.  VA regulations define a notice 
of disagreement as a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (1998).  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review. Id.  

Because the December 1996 statement constitutes a notice of 
disagreement instead of a claim for an increase, the veteran 
would be entitled to a higher disability rating at any time 
after January 11, 1990, if the evidence supports such a 
determination.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In this case, the RO in fact awarded the increased rating of 
20 percent, effective September 30, 1996.  The veteran 
submitted a notice of disagreement with the effective date of 
the award.  The RO later amended the effective date to August 
8, 1996.  The veteran continued to disagree with the 
effective date of the award.  

The veteran's disability from residuals of a low back injury 
is rated under Diagnostic Code (Code) 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a (1998).  A 10 percent rating is 
assigned when there is characteristic pain on motion.  A 20 
percent rating is in order when there is lumbosacral strain 
with muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion in the standing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), a 10 
percent rating is assigned when there is slight loss of 
motion of the lumbar spine.  A 20 percent rating is in order 
when there is moderate loss of motion of the lumbar spine.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  See Fenderson v. West, No. 96-947, slip op. at 8-9 
(U.S. Vet. App. Jan. 20, 1999) (the rule in Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance in a claim for an 
increased rating, does not apply when the veteran appeals the 
initial disability rating assigned).

Considering the evidence of record, the Board cannot conclude 
that the veteran was entitled to a 20 percent disability 
rating prior to August 8, 1996.  The June 1990 VA examination 
revealed pain but no spasm or loss of motion.  The December 
1990 service examination was similarly negative.  Although 
the veteran was treated in February 1991 for low back pain, 
there was again no evidence of muscle spasm or loss of lumbar 
motion.  In June 1991, the veteran was treated for contusions 
to the back from a recent injury.  Again, examination of the 
back was otherwise normal.  There is no further medical 
evidence of record concerning the status of the veteran's low 
back until the record of the August 1996 VA treatment.  The 
notes from the August 8, 1996, VA treatment is the first 
evidence showing an increase in disability meeting the 
criteria for a 20 percent rating under Code 5295.

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1998), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has also 
considered whether the veteran met the requirements for a 20 
percent rating under Code 5292 prior to August 8, 1996.  The 
veteran did report flare-ups of low back pain and stiffness 
on VA examination in June 1990.  However, none of the medical 
evidence dated from January 11, 1990 to August 8, 1996 
reveals any decreased range of motion of the lumbar spine.  
None of the medical examiners noted that the exacerbations 
would significantly effect the veteran's low back range of 
motion.  The Board further notes that there are no treatment 
records substantiating increased exacerbations or flare-ups.  
No incoordination, weakness or excess fatigability associated 
with the low back disability was shown prior to August 8, 
1996.  Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veteran did not 
meet the requirements for a 20 percent rating due to any 
limitation of motion of lumbar spine prior to August 8, 1996.

Since the residuals of a low back injury were not 20 percent 
disabling prior to August 8, 1996, entitlement to an 
effective date earlier than August 8, 1996, for a 20 percent 
disability rating for residuals of a low back disability, is 
not warranted.  38 U.S.C.A. §§ 5017(b), 5110(a); 38 C.F.R. 
§§ 3.102, 3.400.     


ORDER

Entitlement to an effective date earlier than August 8, 1996, 
for the award of a 20 percent disability rating for residuals 
of a low back injury, is denied.  



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

